LUMBARD, Circuit Judge,
concurring:
I concur in the result vacating the judgment of the district court and remanding the ease for further proceedings, and write separately because I believe the conduct of the parties and their counsel was the cause of the errors below.
The entry of the default judgment was an abuse of discretion. Dismissal “is a drastic remedy that should be imposed only in extreme circumstances, usually after consideration of alternative, less drastic sanctions.” John B. Hull, Inc. v. Waterbury Petroleum Prods., Inc., 845 F.2d 1172, 1176 (2d Cir.1988) (citation and internal quotation omitted). Ordinarily it is imposed only after notice that such a sanction might result from a litigant’s conduct. See Simmons v. Abruzzo, 49 F.3d 83, 88 (2d Cir.1995); Bobal v. Rensselaer Polytechnic Inst., 916 F.2d 759, 764 (2d Cir.1990), cert. denied, 499 U.S. 943, 111 S.Ct. 1404, 113 L.Ed.2d 459 (1991). Neither Ozman’s refusal to complete his deposition because of his poor health, his return to Turkey because of his visa expiration and his contradictory statements regarding the anticipated date of that return, nor his allegedly unwitting destruction of documentary evidence, was so extreme as to merit divesting him of his opportunity to defend this suit on the merits without prior warning. Because we vacate the default judgment, it follows that the evidentiary rulings based thereon— and the judgment tainted by them — must fall.
All the parties engaged in conduct designed to frustrate a determination of the issues in this case. Their conduct would try the patience of any district judge. TCZB refused to make provisions for Ozman to remain in, or return to, the United States to complete his deposition, which obviously was essential to Marfia’s case, only to attempt later to call him as a witness on its behalf at trial. TCZB also sought virtually on the eve of trial to add witnesses and documentary evidence to the pretrial order, in clear violation of Judge Chin’s orders. Ozman himself provided changing and conflicting stories as to his availability in and after June of 1989 to complete his deposition. Only ten days after indicating that he would return to Turkey for a temporary visit in mid-July, he informed the court that he-would return to Turkey on July 2 for an indefinite period. As for Mar-fia, his counsel in general adopted a belligerent approach toward his adversaries throughout the litigation; counsel also made comments at trial suggesting that a negative inference be drawn from Ozman’s absence, an absence which counsel himself procured.
The consequence is that, after all these unnecessary, time-consuming activities over a period of eight years, we now remand the case to the district court for the parties to begin anew.